Exhibit 10.6 NOTE PURCHASE AGREEMENT This NOTE PURCHASE AGREEMENT (this "Agreement") is entered into as of June 11, 2010 (the "Effective Date"), by and between VERECLOUD, INC., a Nevada corporation (the "Corporation"), and PAT and ANN BURKE, individual residents of the State of Colorado (collectively, the "Burkes"). WHEREAS, Cadence II, LLC, a Colorado limited liability company and wholly owned subsidiary of the Corporation ("Cadence II"), is a party to that certain Purchase Agreement, dated as of May 26, 2009, by and between Cadence II and the Burkes (the "Purchase Agreement"); WHEREAS,pursuant to the Purchase Agreement, Cadence II purchased the Burkes' membership interests in Cadence II for $3,609,244.00 (the "Interests Purchase Price"), such Interests Purchase Price consisted of $600,000.00 in cash, a tax payment of $61,977.00, $123,000.00 purchase of a time share interest for the Burkes, the provision of health insurance benefits in the amount of $24,267.00 and the issuance of a Secured Promissory Note to the Burkes in the amount of $2,800,000.00 (the "Note"); WHEREAS, the Corporation is currently in default under certain terms of the Purchase Agreement and the
